Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-4, 9, 12, 15-18, 26-30 and 32-33 are all the claims.
2.	Claims 1, 2 and 4 are amended in the Response of 4/1/2022.
3.	Claims 28-30 are rejoined, Claims 19 and 21 are canceled and Claims 1 and 28 are amended by Examiner’s Amendment set forth below.
4.	Claims 1-4, 9, 12, 15-18, 26-30 and 32-33 are all the claims under examination.

Withdrawal of Objections
Specification
5.	The objection to the disclosure because of informalities is withdrawn.
a)   The objection to the improper use of the term, e.g., Biacore, Octet, which is a trade name or a mark used in commerce is withdrawn in view of Applicants amendments to rectify the deficiencies. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112
6.	The rejection of Claims 1, 4, 9, 12, 15-18, 26-27 and 32-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	The rejection of Claims 1, 4, 9, 12, 15-18, 26-27 and 32-33 for failing to describe the structural relations between the VHCDR1-3 and VLCDR1-3 is withdrawn. Applicants have amended generic Claim 1 to include the heavy and light chain regions comprising HCDR1-3 and LCDR1-3, respectively.

7.	The rejection of Claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn.
	Applicants have amended Claim 2 to recite the specific pairs of VH/VL domains comprising a VH and VL CDR1-3 set of Claim 1 and in having a percent variation over the full length VL and or VL region where the respective CDRs are conserved.

Written Description
8.	The rejection of Claim 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
	Applicants have amended Claim 4 to depend from generic Claim 1 wherein the anti-LAG3 antibody species have been shown to bind at least to the sequences of SEQ ID NOS: 192, 193 and 194 (See Example 6 and Fig 5-9).

Claim Rejections - 35 USC § 102
9.	The rejection of Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(b) as being anticipated by Thudium et al (US 20110150892; filed August 11, 2009) is withdrawn.
	Claim 4 is amended to depend from generic Claim 1 which is not anticipated by the reference document and overcomes the rejection of Claim 4.
	 
EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Baraniak on 5/6/2022.
The application has been amended as follows: 

    PNG
    media_image1.png
    595
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    171
    566
    media_image2.png
    Greyscale

19. (Canceled)
21. (Canceled)
28. (Currently amended) A method of determining a level of LAG-3 in a subject, the method comprising:
a. obtaining a sample from the subject;
b. contacting the sample with an isolated monoclonal antibody or antigen-binding fragment thereof of claim 1[; and
c. determining a level of LAG-3 in the subject.


REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance:
a) The cancellation of withdrawn method of treatment claims 19 and 21 brings the case into condition for allowance.
b) The searching of linked SEQ ID NOs for the VH CDR1-3 and VL CDR1-3 for each of elements (a)-(k) in sequence databases and text searching provide no evidence of there being prior art that reads on or renders obvious the instant antibodies of the invention of Claim 1. The searching of VH and VL domains for the anti-LAG3 antibodies n sequence databases and text searching provide no evidence of there being prior art that reads on or renders obvious the instant antibodies of the invention of Claims 2-3. For the percent variation in any VH or VL domain depending from Claim1, it is that the CDRs are conserved and modifications would be present in the frameworks.
c) The specification both supports and enables the LAG3 protein detection method of rejoined Claims 28-30. Table 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Claims 1-4, 9, 12, 15-18, 26-30 and 32-33 are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643